PER CURIAM:
We affirm the judgment of the district court for the reasons set forth in its opinion, 377 F.Supp. 1123 (M.D.Ala.1974). The judgment of the district court is attached as Appendix A. We take note of the history of this litigation as reflected by the opinions of the district court, this court, and the Supreme Court cited in the district court’s opinion. The Montgomery County school system has been under the scrutiny and surveillance of the federal judiciary for a substantial period of time and such scrutiny and surveillance will continue.
Affirmed.
APPENDIX A
IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION
ARLAM CARR, JR., ET AL.,
Plaintiffs,
NATIONAL EDUCATION ASSOCIATION, INC.; PENELOPE ANNE JENKINS ; ET AL.,
Plaintiff-intervenors,
UNITED STATES OF AMERICA,
Amicus Curiae,
v.
MONTGOMERY COUNTY BOARD OF EDUCATION, ET AL.,
Defendants.
CIVIL ACTION NO. 2072-N
JUDGMENT
Pursuant to the findings of fact and conclusions of law made and entered in a memorandum opinion filed in this cause this date, it is the order, judgment and decree of this Court that:
1. The plans presented by the plaintiffs and plaintiff-intervenors for the further desegration of the Montgomery County school system be and are hereby rejected.
2. The plan presented by the defendant Montgomery County Board of Education on January 15, 1974, revised on March 29, 1974, and modified on May 8, 1974, be and is hereby approved and ordered implemented.
3. The school board’s plan will be implemented forthwith, with the student assignments to the various schools within *1375the system to be effective with the commencement of the 1974 — 75 school year.
4. The school board will file with this Court on September 15, 1974, and on February 15, 1975, and on said dates each year thereafter, written reports reflecting the actual student and teacher assignments, by race, in each school in the system.
5. The costs incurred in this proceeding be and they are hereby taxed one-half against the plaintiffs and one-half against the plaintiff-intervenors.
Done, this the 22nd day of May, 1974.
(s) Frank M. Johnson_
UNITED STATES DISTRICT JUDGE

 See note 37.


 These figures represent normal capacity for combined elementary and junior high grades.


 Estimated figures. For their computation see note 38.


 Estimated figures. According to the dislrict court's opinion projected attendance at the Floyd facility was to be 467 (148 black, 319 white) at the elementary level, and 829 (288 black, 541 white) at the junior high level. Actual enrollment listed by the School Board Is a combined total of 1141 (399 black, 742 white) students; no break-down is given as to grade levels. For sake of simplicity, in estimating actual enrollment I have simply reduced the projected enrollments of students at both levels proportionally, according to projected and actual enrollments, by race. I would, of course, direct that on remand the district court should proceed to determine the actual enrollment figures with certainty.


 Projected figures. No actual figures given.


 See note 37.